Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 1 of 9 PageID #: 1446




                                  EXHIBIT G
               Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 2 of 9 PageID #: 1447


DATE OF TRANSLATION:                      19-Aug-20

ELECTRONIC FILE NAME:                     B3 - Comunicado

SOURCE LANGUAGE:                          Portuguese
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0774857
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
         Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 3 of 9 PageID #: 1448




 Release




08/18/2019



Release



On 08/12/2019, the BSM Oversight Board judged the Broker XP Investimentos and its Market Relations Director on
appeal, regarding the case of the product of the name client-facilitation (Administrative Process 012/2016). B3 will
now briefly clarify how the product worked:

   a) the broker used its own portfolio to provide liquidity for orders from its retail clients operating mini-future index
   and dollar contracts;


   b) the trades were closed in the broker’s own system and subsequently registered as direct trades on B3’s
   trading platform, the PUMA Trading System;


   c) finally, if there was another client of the brokerage house in the order book waiting to have his deal closed, the
   brokerage firm prioritized the execution of that offer, failing to carry out direct deals.


  According to the trading rules of the PUMA Trading System platform, the prices of direct trades corresponded to
  the best prices available in the offer book, ensuring the best execution for the broker’s clients.


  However, some situations were identified in which the broker was unable to prioritize its clients’ offers in the book,
  due to a difference of thousandths of seconds between the closing of the direct trade, via the broker’s system, and
       Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 4 of 9 PageID #: 1449
its registration on PUMA Trading System, the B3 trading platform.

Accordingly, and although the number of identified occurrences with regard to this time difference was reduced in
percentage terms, the XP Investimentos broker and its director were convicted.

After numerous interactions with brokers, national and international clients, consulting companies and regulators,
B3 concluded that, without derogating from the issues raised by BSM, the client-facilitation contained several
elements that are positive for market dynamics. In this sense, B3 sought to improve client-facilitation, preserving
its positive elements and simultaneously eliminating the issues identified by BSM. From this effort, which has
greatly benefited from the contributions of the market and regulators, a new type of offer has emerged in the
PUMA Trading System, called Retail Liquidity Provider (RLP).

RLP is an offer that can be used exclusively by brokers, or authorized clients, to provide liquidity for orders from
retail clients operating mini-future index and dollar contracts. It works in a substantially similar way to XP
Investimentos client-facilitation product, with the following improvements being highlighted:


  a) trades are closed on the PUMA Trading System, the B3 trading platform, and not on the broker’s system.
  Thus, the risk of non-prioritization of customer offers is eliminated;

  b) RLP is subject to a maximum use limit, so that the liquidity of the offer book and the proper functioning of
  the pricing process are preserved.

The RLP rules were approved by the Board of the Brazilian Securities and Exchange Commission [Comissão de
Valores Mobiliários, CVM] on 05/21/2019 and disclosed to the market on 06/10/2019, through Circular Letter
019/2019-VOP-B3. The start of the RLP operation in the PUMA Trading System occurred on 08/10/2019, and
since that date, 10 brokers started to use the new offer.


Finally, B3 emphasizes that intermediaries are the main parties responsible for the investments and the flow of
orders from retail customers. Therefore, it believes that the RLP will provide a relevant economic incentive for
them to continue to invest in the expansion of an important market segment. The increase in liquidity due to the
increase in the retail customer base will benefit all investors and, consequently, the entire market.
Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 5 of 9 PageID #: 1450
Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 6 of 9 PageID #: 1451



                     PAGE INTENTIONALLY LEFT BLANK
Comunicado
                 Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 7 of 9 PageID #: 1452

                                                                                                               Digite o que deseja: nome de empresa; código de ativo; outro
                                          Produtos e Serviços           Market data e Índices   Soluções   Regulação                     B3




    Comunicado
    Home / Notícias / Comunicado




    18/08/2019



    Comunicado



    O Conselho de Supervisão da BSM julgou, no dia 12/08/2019, em insância recursal, a Corretora XP
    Invesimentos e seu Diretor de Relacionamento com Mercado, sobre o caso do produto de nome client-facilitation
    (Processo Adminisrativo 012/2016). A B3 esclarece, de forma resumida, como funcionava o produto:

       a)   para oferecer liquidez às ordens de seus clientes de varejo que operavam minicontratos futuros de índice e
       de dólar, a corretora utilizava sua carteira própria;

       b)   os negócios eram fechados no sisema da própria corretora e, poseriormente, regisrados como negócios
       diretos na plataforma de negociação da B3, o PUMA Trading Sysem;

       c) por fm, caso houvesse outro cliente da própria corretora no livro de ofertas esperando para ter seu negócio
       fechado, a corretora priorizava a execução daquela oferta, deixando de realizar os negócios diretos.

    De acordo com as regras de negociação da plataforma PUMA Trading Sysem, os preços dos negócios diretos
    correspondiam aos melhores preços disponíveis no livro de ofertas, garantindo a melhor execução para os
    clientes da corretora.

    No entanto, foram identifcadas algumas situações em que a corretora não conseguiu priorizar as ofertas dos


http://www.b3.com.br/pt_br/noticias/comunicado.htm[9/14/2020 11:50:09 AM]
Comunicado
                Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 8 of 9 PageID #: 1453
    clientes que se encontravam no livro, em virtude da diferença de milésimos de segundos entre o fechamento do
    negócio direto, via sisema da corretora, e seu regisro no PUMA Trading Sysem, plataforma de negociação da
    B3.

    Por ese motivo, e apesar do número de ocorrências identifcadas em relação a esa diferença de tempo ser
    basante reduzido em termos percentuais, a corretora XP Invesimentos e seu diretor foram condenados.

    Após inúmeras interações com corretoras, clientes nacionais e internacionais, consultorias e reguladores, a B3
    concluiu que, sem prejuízo dos apontamentos da BSM, o client-facilitation continha diversos elementos que são
    positivos para a dinâmica de mercado. Nesse sentido, a B3 buscou aperfeiçoar o client-facilitation, preservando
    seus elementos positivos e, simultaneamente, eliminando os apontamentos identifcados pela BSM. Desse
    esforço, que em muito se benefciou das contribuições do mercado e dos reguladores, surgiu um novo tipo de
    oferta no PUMA Trading Sysem, chamada Retail Liquidity Provider (RLP).

    A RLP é uma oferta que pode ser utilizada exclusivamente pelas corretoras, ou clientes por elas autorizados,
    para fornecer liquidez para as ordens de clientes de varejo que operam minicontratos futuros de índice e de dólar.
    Ela funciona de forma subsancialmente igual ao produto client-facilitation, da XP Invesimentos, desacando-se
    as seguintes melhorias:

       a)    os negócios são fechados no PUMA Trading Sysem, plataforma de negociação da B3, e não no sisema
       da corretora. Assim, elimina-se o risco de não priorização de ofertas de clientes;

       b)   a RLP esá sujeita a um limite máximo de utilização, para que a liquidez do livro de ofertas e o bom
       funcionamento do processo de formação de preços sejam preservados.

    As regras da RLP foram aprovadas pelo Colegiado da Comissão de Valores Mobiliários (CVM) em 21/05/2019 e
    divulgadas ao mercado em 10/06/2019, por meio do Ofício Circular 019/2019-VOP-B3. O início de funcionamento
    da RLP no PUMA Trading Sysem ocorreu em 10/08/2019, sendo que, desde essa data, 10 corretoras passaram
    a utilizar a nova oferta.

    Por fm, a B3 ressalta que os intermediários são os principais responsáveis pelos invesimentos e pelo fuxo de
    ordens de clientes de varejo. Por isso, acredita que a RLP propiciará relevante incentivo econômico para que
    continuem a invesir na ampliação dese importante segmento de mercado. O aumento da liquidez em
    decorrência do aumento da base de clientes de varejo benefciará a todos os invesidores e, consequentemente,
    a todo o mercado.




http://www.b3.com.br/pt_br/noticias/comunicado.htm[9/14/2020 11:50:09 AM]
Comunicado
                Case 1:20-cv-01502-BMC Document 76-9 Filed 09/14/20 Page 9 of 9 PageID #: 1454




          TODAS AS NOTÍCIAS




    Termos de Uso e Privacidade      |   Canais de Atendimento

    Canal de Denúncias




http://www.b3.com.br/pt_br/noticias/comunicado.htm[9/14/2020 11:50:09 AM]
